 Fill in this information to identify the case:

  Debtor 1        Angela M. Knop

  Debtor 2

 United States Bankruptcy Court for the: Eastern District of Michigan

 Case number :     17-55373-mar



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                 12/15

If the debtor's plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor's
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement to
your proof of claim at least 21 days before the new payment is due. See Bankruptcy Rule 3002.1.
     Name of               MTGLQ Investors, L.P.                                                    Court claim no.                                 11-2
     creditor:                                                                                      (if known):
     Last 4 digits of any number                                                                    Date of payment change:                   04/01/2020
     you use to identify the debtor's                                    5280                       Must be at least 21 days after date of
     account:                                                                                       this notice

                                                                                                    New total payment:                         $726.38
                                                                                                    Principal, interest, and escrow, if any


Part 1:      Escrow Account Payment Adjustment

1.   Will there be a change in the debtor's escrow account payment?
      [ ]     No
      [X]      Yes. Attach a copy of the escrow account statement prepared in a form consistent with the applicable nonbankruptcy law.
                     Describe the basis for the change. If a statement is not attached, explain why:

                             Current escrow payment: $189.55                             New escrow payment: $149.93



Part : 2     Mortgage Payment Adjustment

2. Will the debtor's principal and interest payment change based on an adjustment to the interest rate on the debtor's
   variable-rate account?
      [X]     No
      [ ]     Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If
                   a notice is not attached, explain why:

                      Current interest rate:                                    New interest rate:
                      Current Principal and interest payment:                   New principal and interest payment:



Part 3:      Other Payment Change

3. Will there be a change in the debtor's mortgage payment for a reason not listed above?
       [X]     No
       [ ]       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                       agreement. (Court approval may be required before the payment change can take effect).
                      Reason for change:
                             Current mortgage payment:                                   New mortgage payment:




Official Form 410S1                                                 Notice of Mortgage Payment Change                                                     page 1
             17-55373-mar                  Doc 36            Filed 03/18/20        Entered 03/18/20 17:09:56                  Page 1 of 6
Debtor 1 Angela M. Knop                                                             Case number (if known)           17-55373-mar
                First Name              Middle Name          Last Name




Part 4:           Sign Below

 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

Check the appropriate box:

[ ]      I am the creditor.

[X]      I am the creditor's attorney or authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.


         /s/ Julian Cotton                                                                Date      03/18/2020
    Signature



Print:                       Julian Cotton                                     Title Authorized Agent for Creditor

Company                      Padgett Law Group

Address                      6267 Old Water Oak Road, Suite 203

                             Tallahassee FL, 32312

Contact phone                (850) 422-2520                 Email              bkcrm@padgettlawgroup.com




Official Form 410S1                                                 Notice of Mortgage Payment Change                                         page 2
                17-55373-mar                  Doc 36        Filed 03/18/20          Entered 03/18/20 17:09:56                   Page 2 of 6
                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF MICHIGAN
                                        DETROIT DIVISION

IN RE: Angela M. Knop                                                   Case No: 17-55373-mar
                                                                        Chapter 13
                  Debtors(s)
_________________________________________/




                                         CERTIFICATE OF SERVICE

                                            18th day of March, 2020, a true and correct copy of the
        I HEREBY CERTIFY that, on this the _____

foregoing was served by U.S., First Class, and/or electronic transmission to:

Debtor
Angela M. Knop
22725 Arcadia
Saint Clair Shores, MI 48082

Attorney
William D. Johnson
Acclaim Legal Services
8900 E. 13 Mile Rd.
Warren, MI 48093


Brian D. Rodriguez
8900 E. 13 Mile Road
Warren, MI 48093

Trustee
Krispen S. Carroll
719 Griswold
Suite 1100
Detroit, MI 48226


                                                       /S/ Julian Cotton

                                                       ___________________________________
                                                       JULIAN COTTON
                                                       PADGETT LAW GROUP
                                                       6267 Old Water Oak Road, Suite 203
                                                       Tallahassee, FL 32312

Official Form 410S1                          Notice of Mortgage Payment Change                                page 3
         17-55373-mar       Doc 36      Filed 03/18/20     Entered 03/18/20 17:09:56            Page 3 of 6
                                              (850) 422-2520 (telephone)
                                              (850) 422-2567 (facsimile)
                                              bkcrm@padgettlaw.net
                                              Authorized Agent for Creditor




Official Form 410S1                 Notice of Mortgage Payment Change                       page 4
         17-55373-mar   Doc 36   Filed 03/18/20   Entered 03/18/20 17:09:56   Page 4 of 6
                                                                     Shellpoint Mortgage Servicing
                                                                     PO Box 10826
                                                                     Greenville, SC 29603 0826
                                                                     For Inquiries: (800) 365-7107


                                                                                                                                        Analysis Date:                                           February 10, 2020
        ANGELA KNOP                                                                                                                     Loan:
        22725 Arcadia St                                                                                                                Property Address:
        St Clr Shores MI 48082                                                                                                          22725 Arcadia
                                                                                                                                        St Clair Shores, MI 48082




                                                                  Annual Escrow Account Disclosure Statement - Account History
      The following is an overview of your escrow account with Shellpoint Mortgage Servicing. It contains the history of escrow payments made on your
      behalf in the prior year, and a snapshot of the anticipated disbursements for the coming year. Any potential adjustments due to increases or
      decreases with your escrow items may affect your monthly escrow payment. If your escrow payment increases, your monthly payment will also
      increase. If the escrow payment decreases, your mortgage payment will decrease.

Payment Information              Contractual           Effective Apr 01, 2020         Prior Esc Pmt                    March 01, 2019           Escrow Balance Calculation

P & I Pmt:                            $576.45                          $576.45        P & I Pmt:                               $576.45          Due Date:                                            March 01, 2019
Escrow Pmt:                           $189.55                          $149.93        Escrow Pmt:                              $189.55          Escrow Balance:                                           ($423.38)
Other Funds Pmt:                        $0.00                            $0.00        Other Funds Pmt:                           $0.00          Anticipated Pmts to Escrow:                              $2,464.15
Asst. Pmt (-):                          $0.00                            $0.00        Asst. Pmt (-):                             $0.00          Anticipated Pmts from Escrow (-):                             $0.00
Reserve Acct Pmt:                       $0.00                            $0.00        Resrv Acct Pmt:                            $0.00

Total Payment:                        $766.00                          $726.38        Total Payment:                           $766.00          Anticipated Escrow Balance:                               $2,040.77


Shortage/Overage Information                                     Effective Apr 01, 2020           Cushion Calculation: Because Shellpoint Mortgage Servicing does not set your tax
                                                                                                  amounts or insurance premiums, your escrow balance contains a cushion of 299.87.
Upcoming Total Annual Bills                                                    $1,799.20
Required Cushion                                                                                  A cushion is an additional amount of funds held in your escrow in order to prevent the
                                                                                $299.87
Required Starting Balance                                                      $1,349.42          balance from becoming overdrawn when an increase in the disbursement amount
Escrow Shortage                                                                    $0.00          occurs. Your lowest monthly balance should not be below 299.87 or 1/6 of the
Surplus                                                                          $691.35          anticipated payment from the account.



      This is a statement of actual activity in your escrow account from Mar 2019 to Mar 2020. Last year's anticipated activity (payments to and from your
      escrow account) is next to the actual activity.
                              Payments to Escrow                          Payments From Escrow                                                               Escrow Balance
          Date                Anticipated              Actual             Anticipated          Actual                      Description                       Required               Actual
                                                                                                                     Starting Balance                           1,516.39            (3,756.54)
        Mar 2019                      189.55                                                                  *                                                 1,705.94            (3,756.54)
        Apr 2019                      189.55                                                                  *                                                 1,895.49            (3,756.54)
        May 2019                      189.55                                                                  *                                                 2,085.04            (3,756.54)
        May 2019                                                                                       877.00 *      Hazard                                     2,085.04            (4,633.54)
        Jun 2019                      189.55                                   1,367.00                       *      Hazard                                       907.59            (4,633.54)
        Jul 2019                      189.55              1,283.52                                            *                                                 1,097.14            (3,350.02)
        Jul 2019                                            302.90                                            *      Escrow Only Payment                        1,097.14            (3,047.12)
        Aug 2019                      189.55                189.55               907.59                922.20 *      City Tax                                     379.10            (3,779.77)
        Aug 2019                                            507.93                                            *      Escrow Only Payment                          379.10            (3,271.84)
        Sep 2019                      189.55                146.22                                            *                                                   568.65            (3,125.62)
        Sep 2019                                            175.56                                            *      Escrow Only Payment                          568.65            (2,950.06)
        Oct 2019                      189.55                189.55                                                                                                758.20            (2,760.51)
        Oct 2019                                            175.56                                               *   Escrow Only Payment                          758.20            (2,584.95)
        Nov 2019                      189.55                                                                     *                                                947.75            (2,584.95)
        Dec 2019                      189.55                292.44                                               *   City Tax                                   1,137.30            (2,292.51)
        Dec 2019                                            666.71                                               *   Escrow Only Payment                        1,137.30            (1,625.80)
        Dec 2019                                            558.86                                               *   Escrow Only Payment                        1,137.30            (1,066.94)
        Jan 2020                      189.55                146.22                                               *                                              1,326.85              (920.72)
        Jan 2020                                            175.56                                               *   Escrow Only Payment                        1,326.85              (745.16)
        Feb 2020                      189.55                146.22                                               *                                              1,516.40              (598.94)
        Feb 2020                                            175.56                                               *   Escrow Only Payment                        1,516.40              (423.38)
                                                                                                                     Anticipated Transactions                   1,516.40              (423.38)
        Feb 2020                                          2,274.60 P                                                                                                                 1,851.22
        Mar 2020                                            189.55 P                                                                                                                 2,040.77
                                    $2,274.60            $7,596.51            $2,274.59              $1,799.20
      An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call our toll-free number.
      P - The letter (P) beside an amount indicates that the payment or disbursement has not yet occurred but is estimated to occur as shown.




                    17-55373-mar                      Doc 36               Filed 03/18/20                     Entered 03/18/20 17:09:56                                        Page 5 of 6
                                                          Shellpoint Mortgage Servicing
                                                          For Inquiries: (800) 365-7107


                                                                                                                           Analysis Date:                                     February 10, 2020
                                                                                                                           Loan:


                                                  Annual Escrow Account Disclosure Statement - Projections for Coming Year
 This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and from your account.

      Date                     Anticipated Payments                                                                                                   Escrow Balance
                              To Escrow          From Escrow                   Description                                                  Anticipated                Required
                                                                              Starting Balance                                                  $2,040.77                  1,349.42
   Apr 2020                        149.93                                                                                                       $2,190.70                  1,499.35
   May 2020                        149.93                                                                                                       $2,340.63                  1,649.28
   Jun 2020                        149.93                877.00               Hazard                                                            $1,613.56                    922.21
   Jul 2020                        149.93                                                                                                       $1,763.49                  1,072.14
   Aug 2020                        149.93                922.20               City Tax                                                            $991.22                    299.87
   Sep 2020                        149.93                                                                                                       $1,141.15                    449.80
   Oct 2020                        149.93                                                                                                       $1,291.08                    599.73
   Nov 2020                        149.93                                                                                                       $1,441.01                    749.66
   Dec 2020                        149.93                                     City Tax                                                          $1,590.94                    899.59
   Jan 2021                        149.93                                                                                                       $1,740.87                  1,049.52
   Feb 2021                        149.93                                                                                                       $1,890.80                  1,199.45
   Mar 2021                        149.93                                                                                                       $2,040.73                  1,349.38
                                 $1,799.16             $1,799.20
 (Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)

 Your ending balance from the last month of the account history (escrow balance anticipated) is $2,040.77. Your starting
 balance (escrow balance required) according to this analysis should be $1,349.42.

                                                                                                                       plus.




   New Escrow Payment Calculation

   Unadjusted Escrow Payment                                               $149.93
   Surplus Reduction:                                                        $0.00
   Shortage Installment:                                                     $0.00
   Rounding Adjustment Amount:                                               $0.00

   Escrow Payment:                                                         $149.93

TO THE EXTENT YOUR OBLIGATION HAS BEEN DISCHARGED, DISMISSED OR IS SUBJECT TO AN AUTOMATIC STAY OF BANKRUPTCY ORDER UNDER TITLE 11 OF THE UNITED STATES CODE, THIS
NOTICE IS FOR COMPLIANCE AND INFORMATION PURPOSES ONLY AND DOES NOT CONSTITUTE A DEMAND FOR PAYMENT OR ANY ATTEMPT TO COLLECT ANY SUCH OBLIGATION.




              17-55373-mar                    Doc 36               Filed 03/18/20                  Entered 03/18/20 17:09:56                                 Page 6 of 6
